HARALSON, J.
The constitutionality of the local act, “To amend, an act to. establish the county court of Coffee for Coffee county with criminal jurisdiction in misdemeanor cases, approved February 8, 1901,” etc. (Acts 1903, p. 398), is questioned.
Tlie grounds insisted on for the unconstitutional ity of this act are: First, that notice wa.s not. given as required by section 106 of the constitution; and second, because it contains two .subjects (to quote from appellant’s brief), “one giving the' county court of Coffee-county jurisdiction and right, of appeal therefrom, which is embraced in the title and body of the hill; and it- also gives jurisdiction to justices of the peace in said county, *107and also gives the right of appeal from them, which is found in the title and in the bodv of the bill.”
No reason is given in brief and argument of counsel for the first insistence. The nolice, and proof of notice are substantially the same, and quite as full, as they were in the case of tin1 establishment of an inferior court for’ Geneva county -(house journal 1903, pp. 2360, 2361), which were upheld as sufficient in Ex parte Black, 144 Ala. 1 ; 40 South. 133. and Dudley v. Fitzpatrick, 143 Ala. 162, 39 South. 385 ; Holman v. State, 144 Ala. 39 South. 646.
By the said act of 1901, above referred to, “To establish the county court for Coffee county,” by section 6' thereof, it was provided: “That said county court of Coffee shall have exclusive jurisdiction to try cases of misdemeanors in the county of Coffee.” The title tO'the act in question, among its incited purposes, contains the clause, “restoring to justices of the- peace original jurisdiction of the misdemeanor cases provided for trial by them under the code, and providing for appeals in such cases to said county court, of Coffee,” etc.
The act contains the provision, “provided further, that from and after the passage of this act justices of the peace and notaries public exercising the poAvers of justice of the peace shall have jurisdiction of all misdemeanor cases of Avhich they have jurisdiction, as provided by article 4, eh a pier 142, of the criminal code of 1896, in said county.” This act was amendatory of said original act of 1900-1901 establishing a county court, of Coffee county. It provides for appeals from justices and notaries to the county court in cases when1 they have final jurisdiction, and this related and was cognate to the title and purpose of the said original act, “To establish the countA7 court of Coffee for Coffee countAr.” Acts 1901, p. 861. *
These Avere not tAvo distinct and independent subjects, but they both related to the. same, subject, containing Avhat Ava-s necessary to make a. complete enactment for the tidal of criminal cases by said court, and to make more perfect the procedure therefor. — State v. Rogers, 107 Ala. 444, 19 South. 909, 32 L. R. A. 520 ; City *108Coun-cil v. N. B. & L. Association, 108 Ala. 336, 18 South. 816 ; Bell v. State, 115 Ala. 89, 22 South. 453 ; Ballentyne v. Wickersham, 75 Ala. 533.
This case is not opposed to the last cited, case, relied on for appellant. In that case, it was-properly held, that an act to define the jurisdiction of an inferior court of criminal jurisdiction for the county and to define the criminal jurisdiction of justices of the peace in the same county, contains, as expressed in the title and in the body of the act, two subjects each distinct from and independent of the other, in violation of constitutional inhibition.
There was no error in the decree- below dismissing the ' bill for want of equity.
Dowdell, Simpson, and Anderson, JJ., concur.-